DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on October 25, 2021 has been entered.  Applicant has:  amended claims 1, 8, 10-12, 20 and 21; and canceled claims 3-7, 9, 13-17 and 19.  Claims 2, 8, 10-12, 18, 20 and 21 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Claim 11 recites, in part, “determine that a predetermined period of time has elapsed since receiving the data that instructs the respective security device to unsecure the item” and “in response to determining that the predetermined period of time has elapsed, send a communication to the first security device to indicate that the respective item is no longer in the pre-authorization state and is available.”  Examiner has reviewed the original claims, the specification, and the drawings and is unable to find support for these limitations as written.  Specifically, Applicant’s disclosure fails to describe an embodiment where it determines that a predetermined period of time has elapsed since receiving the data that instructs the respective security device to unsecure the item (Emphasis added).  The only portion of Applicant’s disclosure that describes determining that a predetermined period of time has elapsed states, “If, after a predetermined period of time, such as one hour for example, the user 38 has not finalized the transaction and purchased the respective items 62, the server device 10 may remove the items 62 from the shopping cart associated with the user 38, and send a communication to each security device 66 directing the security devices 66 to indicate that the items 62 are available for purchase. In response, the security devices 66 may deactivate the lights 100-1 - 100-4, and may activate other lights to indicate the availability of the items 62 for purchase.”  Specification [0064].  Accordingly, the predetermined period of time has nothing to do with the instruction to unsecure the item.  Rather, the predetermined period of time is the time from when the user indicated a desire to purchase an item (e.g., by adding the item to a shopping cart) to the time when the user has not finalized the transaction and purchased the item.  For example, if the user adds an item to the cart but fails to pay for that item within a preset time, then the indicator light for that item can be changed back to indicate the item is available.  Examiner contends that the instruction to unsecure the item is fundamentally different from an instruction that reserves the item for purchase (e.g., by placing an item in a shopping cart).  determin[ing] that a predetermined period of time has elapsed since receiving the data that instructs the respective security device to unsecure the item”, it also fails to support performing an action in response to this determination (e.g., “in response to determining that the predetermined period of time has elapsed, send a communication to the first security device to indicate that the respective item is no longer in the pre-authorization state and is available”).	Dependent claim 21 recites a substantially similar limitation, accordingly, claim 21 is also rejected for the same reasons and rational explained above with respect to claim 11.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 2, 8, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US 2005/0236417 A1) (“Baker”) in view of Mockus et al. (US 2012/0029691 A1) (“Mockus”).
Regarding Claim 2:  Baker discloses a security system comprising:  
a server device (See at least Baker [0065-0066] “Processing System”; Fig. 10), comprising: 
a first communications interface configured to communicate with a network (See at least Baker [0073] “a multi-access configuration 1018 such as a bus or network”; [0074]; Fig. 10 item 1018; also see Fig. 10 items 1028 and 1030); and
a first processor device coupled to the first communications interface (See at least Baker [0068]; [0073-0074]; Fig. 10 item 1010); and
a plurality of security devices, each security device being separately addressable, comprising a releasable barrier and configured to secure a respective item of a plurality of items selected by a same user during a same transaction (See at least Baker [0007]; [0036]; [0043] “the doors 116 are individually controlled by motors 330”; [0083-0084]; [0102].  Where Baker discloses a plurality of security devices (i.e. bins), each security device (i.e. bin) being separately addressable (e.g., by individually controlling a door to a particular bin), comprising a releasable barrier (i.e. a door) and configured to secure a respective item (i.e. product or package) of a plurality of items (i.e. a plurality of products or packages, e.g., products listed in a results list/shopping cart) selected by a same user (i.e. user, e.g., the user utilizing the results list/shopping cart) during a transaction.);
wherein the server device is configured to (See at least Baker [0065-0066] “Processing System”; Fig. 10):
receive information indicating that each item of the plurality of items can be removed from an interior volume of the security device storing the item (See at least Baker [0083-0084]; Fig. 13B items 1360 and 1362.  Where the server device (i.e. processing system) receives information indicating that each item (i.e. each product) of the plurality of items (i.e. of the plurality of products) can be removed from an interior volume of the security device storing the item when it receives an indication/confirmation that the transaction information read from the product in the identified bin at the dispensing station correlates with the transaction information stored for that bin in the bin table, and, in response, opens the corresponding door to the bin so that the product may be removed.); and
receive, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Baker [0036]; [0043]; [0071]; [0083-0084]; [0087]; [0102]; Fig. 10; Fig. 13B particularly items 1356, 1366, 1368, 1373.  Where the server device (i.e. processing system) receives, from the mobile device (i.e. from the user terminal) for each respective security device of the plurality of security devices (i.e. for each respective bin of the plurality of bins), a separate release message (i.e. a separate dispense request) corresponding to the respective security device (i.e. corresponding to the identified bin holding the particular product selected by the user), and in response, send, to the respective security device (i.e. send to the respective/identified bin), data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (i.e. an instruction/command to open the door at the identified bin location).).
, from a mobile device, an identifier a set of identifiers over a period of time, each identifier identifying one of the plurality of items.	Mockus, on the other hand, teaches where the server device receives, from a mobile device, a set of identifiers over a period of time, each identifier identifying one of the plurality of items (see at least Mockus [0028-0032]; [0136]; Fig. 6.  Where the server device (i.e. server/central server) receives, from a mobile device (i.e. mobile device), a set of identifiers (i.e. item identifiers, e.g., product information numbers) over a period of time, each identifier identifying one of the plurality of items (i.e. identifying one of the plurality of items/products).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of sending and receiving information pertaining to a transaction to and from a user terminal, to include the teachings of Mockus, in order to facilitate user interactions with an automated retail display via a mobile device, and to provide a system that can easily and cost effectively allow users of a kiosk, vending unit, automated retail store, digital signage unit, POS system or similar self-service system to communicate with the machine standing within close proximity by using a mobile device instead of having to use the machine's primary touch screen interface (Mockus [0056]; [0048]).
	Furthermore, the examiner would like to point out that the server device of the Baker is necessarily capable of receiving any information from a mobile device, e.g. remote device, and sending data to a security device, e.g. remote device, as the server device of Baker is configured to communicate with the user terminal, Internet, Intranet, Third Party, Retail System, etc. (see Fig. 10). 
Regarding Claims 8 and 18:  The combination of Baker and Mockus discloses the security system of claim 2 and the method of claim 12.  Baker further discloses wherein the releasable barrier of each security device of the plurality of security devices comprises a door (See at least Baker [0036] “The dispensing station 104 may be constituted of an array 116 of normally locked or closed doors. The
array 116 of doors may have one or more doors in it […] When a door at the dispensing station is opened to provide access to a product or package in a bin, the apparatus is said to "dispense" the product or package when the product or package is retrieved by or for a recipient”; [0043] “the doors 116 are individually controlled by motors 330”; [0083]; [0102]; Fig. 1 items 116 and 116a; Fig. 13B item 1366.).

Regarding Claim 12:  Baker discloses a method comprising:
each item being secured by a respective security device of a plurality of security devices, each security device being separately addressable, comprising a releasable barrier and configured to secure the respective item of the plurality of items (See at least Baker [0007]; [0036]; [0043] “the doors 116 are individually controlled by motors 330”; [0083-0084]; [0102].  Baker discloses where each item (i.e. product or package) is secured by a respective security device (i.e. bin) of a plurality of security devices (i.e. bins), each security device (i.e. bin) being separately addressable (e.g., by individually controlling a door to a particular bin), comprising a releasable barrier (i.e. a door) and configured to secure the respective item (i.e. product or package) of the plurality of items (i.e. plurality of products or packages, e.g., products listed in a results list/shopping cart).);
receiving information indicating that each item of the plurality of items can be removed from an interior volume of the respective security device storing the item (See at least Baker [0083-0084]; Fig. 13B items 1360 and 1362.  Where the server device (i.e. processing system) receives ); and
receiving, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Baker [0036]; [0043]; [0071]; [0083-0084]; [0087]; [0102]; Fig. 10; Fig. 13B particularly items 1356, 1366, 1368, 1373.  Where the server device (i.e. processing system) receives, from the mobile device (i.e. from the user terminal) for each respective security device of the plurality of security devices (i.e. for each respective bin of the plurality of bins), a separate release message (i.e. a separate dispense request) corresponding to the respective security device (i.e. corresponding to the identified bin holding the particular product selected by the user), and in response, send, to the respective security device (i.e. send to the respective/identified bin), data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (i.e. an instruction/command to open the door at the identified bin location).).
	Baker discloses the use of a user terminal which enables a user to receive information related to a transaction and to generate and send a dispense request in order to dispense one or more products associated with the transaction.  Baker [0071]; [0083-0084].  Baker further describes a need to automate the entire sale and dispensing of products (Baker [0004]), however, Baker does not explicitly disclose receiving, 	Mockus, on the other hand, teaches receiving, by a server device comprising a processor device from a mobile device, a set of identifiers over a period of time, each identifier identifying one of a plurality of items selected by a same user during a same transaction (see at least Mockus [0028-0032]; [0136]; Fig. 6.  Where a server device comprising a processor device (i.e. server/central server) receives, from a mobile device (i.e. mobile device), a set of identifiers (i.e. item identifiers, e.g., product information numbers) over a period of time, each identifier identifying one of a plurality of items (i.e. identifying one of a plurality of items/products) selected by a same user (i.e. user) during a same transaction (i.e. during a purchase transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of sending and receiving information pertaining to a transaction to and from a user terminal, to include the teachings of Mockus, in order to facilitate user interactions with an automated retail display via a mobile device, and to provide a system that can easily and cost effectively allow users of a kiosk, vending unit, automated retail store, digital signage unit, POS system or similar self-service system to communicate with the machine standing within close proximity by using a mobile device instead of having to use the machine's primary touch screen interface (Mockus [0056]; [0048]).

	Claims 10-11 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Mockus, as applied above, and further in view of Adelberg et al. (US 2010/0138037 A1) (“Adelberg”).
Regarding Claims 10 and 20:  The combination of Baker and Mockus discloses the security system of claim 2 and the method of claim 12.  Baker further discloses that once a bin is loaded with a product or package, transaction information on the product or package may include an e-mail address at which a message may be delivered to notify a recipient of the message of the availability of the product for dispensation.  Baker [0074].  Baker also indicates that the processing system may include an output device, such as a display or banner board, on which a list of recipients (“recipient list”) of contents of the dispensing apparatus may be provided, and that the list is maintained and updated as the contents are loaded and dispensed.  Id.  However, the combination of Baker and Mockus does not explicitly disclose, but Adelberg teaches, wherein a first security device of the plurality of security devices comprises a multimodal visual indicator (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where a first security device (i.e. a compartment location of a requested product) of the plurality of security devices (i.e. of the plurality of compartment locations) comprises a multimodal visual indicator (i.e. a user interface that displays product availability, e.g., a product is available or reserved).), the first security device being configured to: 
receive data directing the first security device to indicate that the respective item is in a pre-authorization state and is unavailable (See at least Adelberg [0087-0088]; [0197].  Where the first security device (i.e. the compartment location of the requested product) receives data directing the first security device to indicate that the respective item is in the pre-authorization state and is unavailable (i.e. data indicating that the product item should be placed on hold and identified as “reserved”).);
in response to receiving the data from the server device, alter a visual indicator from an available mode to an unavailable mode to visually indicate that the item is unavailable (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where in response to receiving the data from the server device (i.e. in response to receiving data indicating that the product item should ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of displaying an updated list of contents that have been loaded and dispensed, to include the teachings of Adelberg, in order to vend products to customers using a vending store that is remotely located from and connected to a data center, and to provide a customer an option to reserve products from other store or retail locations (Adelberg [0002] and [0087]).

Regarding Claims 11 and 21:  The combination of Baker, Mockus and Adelberg discloses the security system of claim 10 and the method of claim 20.  Baker further discloses wherein the server device is further configured to:
determine that a predetermined period of time has elapsed since receiving the data that instructs the respective security device to unsecure the item (See at least Baker [0083].  Where the server device determines that a predetermined period of time has elapsed since receiving the data that instructs the respective security device to unsecure the item when it determines that the door has failed to open after an elapsed period of time and/or when the door has been opened and closed but the product has not been removed.); and
	Adelberg further discloses wherein the server device is further configured to:
in response to determining that the predetermined period of time has elapsed, send a communication to the first security device to indicate that the respective item is no longer in the pre-authorization state and is available (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where in response to determining that the predetermined period of time has elapsed ).

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant indicates that they have amended the independent claims to include the subject matter of claim 7 and that of the intervening claims which was previously indicated as eligible subject matter under 35 U.S.C. 101.  Amendment, p. 7.  As amended, independent claims 1 and 12 integrate the abstract idea (e.g., securing one or more items until they are authorized to be removed) into a practical application since the additional elements in the claim describe an improvement to the manner of securing goods at a point-of-sale until such goods are purchased (i.e. a technical improvement to the manner in which goods are secured and released in connection with a transaction).  Accordingly, the 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant argues that none of the references, alone or in combination, teach or suggest a plurality of separately addressable security devices "configured to secure a respective item of a plurality of items selected by a same user during a same transaction."  Amendment, pp. 8-9.  Examiner respectfully disagrees.  For example, Adelberg discloses where a customer utilizes a vending store to select and add multiple items to a virtual shopping cart.  Adelberg [0192-0193]; Fig. 10A.  At some point during the interaction the customer indicates that product selection is complete and pays for the items.  Adelberg [0198-0199]; Fig. 10A.  Subsequently, the vending store dispenses the purchased products, one at a time, from corresponding product bins (i.e. security devices) until the vending store determines that all of the purchased products have been dispensed.  Adelberg [0094]; [0200-0203]; Fig. 10A.  
	Applicant argues that none of the references, alone or in combination, teach or suggest to receive, from the same mobile device ''for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device" for a plurality of items "selected by a same user during a same transaction."  Amendment, p. 9.  Examiner respectfully disagrees and contends that the combination of Adelberg and Shoenfeld continue to teach this feature.  For example, Adelberg discloses where a server device (i.e. vending device) receives for each respective security device (e.g., bin) of the plurality of security devices (e.g., bins), a separate release message (i.e. dispense message) corresponding to the respective security device (note in Adelberg Fig. 10A how the process loops at step 1018 until all the products have been dispensed), and in response, sends, to the respective security device, data that instructs the respective security device to unsecure (i.e. release/dispense) the item stored in the interior volume of the respective security device for a plurality of items (i.e. all of the products purchased by the customer) selected by a same user (i.e. customer) during a same transaction.  Adelberg [0094]; [0202-0203]; [0211]; Fig. 10A; Fig. 10B.  Adelberg differs from the claimed invention, in part, because the release messages are not received from a mobile device for each respective security device of the plurality of security devices.  However, Shoenfeld teaches that it was known in the art to receive, at a server device (i.e. computer work station/system) from a mobile device (i.e. from a wireless hand-held device), separate release messages (i.e. separate requests to unlock particular cabinet) for  mobile device ''for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device" for a plurality of items "selected by a same user during a same transaction."  While the combination of Adelberg and Shoenfeld teach these and other features, a newly discovered reference, Baker, is now used to teach these features because Baker better discloses/teaches the claimed invention as a whole.
	For the above reasons, and those set forth in the 35 U.S.C. § 103(a) rejection, seen above, all claims remain rejected under 35 U.S.C. § 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Humm et al. (US 5,438,523 A) discloses a delivery unit with a plurality of individually openable removal doors where a consumer makes a selection of a product behind a door and the corresponding door unlocks.  Humm Col. 4 lines 15-29; Col. 5 lines 21-57.  
Nakajima et al. (US 2003/0040980 A1) discloses an article delivery method and system where an article ordered by a customer is delivered to a locker and the customer uses a password to access the locker compartment. Nakajima Abstract.
Brown (US 5,133,441 A) discloses an electronically controlled dispensing machine for articles such as video cassettes that has a plurality of individual lockable compartments.  The machine will verify that a cassette is in a selected compartment by means of the respective sensor.  Brown Abstract; Col. 4 lines 17-38.
Ward et al. (US 2012/0065775 A1) discloses where a vending machine uses a green or red indicator light to provide an indication of availability of a product.  Ward [0031].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        January 24, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685